Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims, filed 10/18/2021, are accepted. Claims 8, 15, and 22 are amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “Rejections Under 35 U.S.C. § 112, filed 10/18/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(a) written description requirement restriction of claims 8, 15, and 22 (and therefore (9-14, 16-21, and 23-28 via their dependency on claims 8, 15, and 22, respectively) have been withdrawn. 
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Rudawitz (Reg. No. 72516) on 10/21/2021.
The application has been amended as follows: 
Claims 1-7 are cancelled
Claim 15, line 6, “the pad and” is amended to “the flexible body and” 
Claim 15, line 6, “the flexible pad” is amended to “the flexible body”
Claim 16, line 2, “the pad, the pad” is amended to “the flexible body, the flexible body”
Claim 17, line 2, “the pad to remove the pad” is amended to “the flexible body to remove the flexible body”
Claim 21, line 2, “the pad” is amended to “the flexible body”
Allowable Subject Matter
4)	Claims 8-28 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 8 and 15 (with recognition that claims 8 and 15 are similar, but not exact replicas of each other), the closest prior art of record is U.S. PGPUB 20090036918 to Burgess. While Burgess teaches a method comprising: placing, against a surgical site, a pad including a body having a diameter extending across a width thereof, such that a bottom surface of the body adheres against the surgical site so that the bottom surface and the body conforms to the surgical site to form a gas seal between the bottom surface of the pad and the surgical site, the pad having a port in alignment with the incision site; inserting a surgical instrument through the port into the incision site while maintaining a gas-sealed engagement with the surgical instrument; and communication a fluid flow through the pad into the surgical site; Burgess fails to teach wherein the body is flexible, and wherein the flexible body conforms across the diameter of the flexible body to the surgical site. With regards to claim 15 specifically, Burgess further does not teach that the method is one of endoscopic vessel harvesting, comprising: inserting an endoscopic vessel harvester through the port into the incision 
The combined structure of the flexible body conforming across the diameter of the flexible body imparts a novel and non-obvious function of the claimed invention; namely, providing a substantially gas-tight seal via contouring of the flexible pad to the surgical site - as noted by Applicant in Paragraph [0050] of the Specification, as originally filed.
	Regarding claim 22, the closest prior art of record is Burgess. While Burgess teaches an apparatus comprising: a pad including a body having a bottom surface and a diameter extending across a width of the body, the bottom surface configured and arranged to adhere to a surgical site and the bottom surface and the body configured and arranged to conform to the surgical site and provide a gas seal between the bottom surface of the body and the surgical site; a sealing member extending through the body, the sealing member having a first opening and a second opening through which a surgical device can be directed into the incision site; and a channel along the body having a first opening at one end of the channel and a second opening at an opposing end of the channel in fluid communication with the sealing member; Burgess fails to teach wherein the body is flexible, and wherein the flexible body is arranged to conform across the diameter of the flexible body to the surgical site.
The combined structure of the flexible body conforming across the diameter of the flexible body imparts a novel and non-obvious function of the claimed invention; namely, providing a substantially gas-tight seal via contouring of the flexible pad to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783